Citation Nr: 1730723	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck injury with residual degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for occipital frontal headaches with photophobia as secondary to the cervical spine disability .


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1986 to November 1986, and subsequently had unverified periods of active duty for training and inactive duty for training service until July 1989.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a neck injury and occipital frontal headaches.  

The Veteran testified at a Board hearing before the undersigned in September 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's neck injury with residual degenerative disc disease of the cervical spine did not have its onset in service, nor is it otherwise causally connected to his service. 

2.  The Veteran's occipital frontal headaches with photophobia did not have its onset in service, nor is it otherwise causally connected to his service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist a claimant in the development of a claim.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA examinations were not provided in conjunction with the Veteran's service connection claims for his cervical spine and headache disorders, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159 (c) (4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, although there are current diagnoses of cervical spine and headache disorders and possible evidence of a neck injury in service, there is no indication that those disorders may be associated with active service other than the Veteran's own conclusory, generalized lay statements.  Thus, VA examinations are not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (finding that a Veteran's conclusory, generalized lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the following reasons, the Board finds that entitlement to service connection for the Veteran's cervical spine disorder and headache disorder is not warranted.  

In his September 2016 Board hearing, the Veteran indicated that his current cervical spine disorder is related to a fall that occurred during a two-week training with the National Guard at Fort Huachuca in the late 1980s, and that his headache disorder was the result of his cervical spine disorder.  The Veteran claims he later began to experience pain and headaches after service.

Medical evidence demonstrates the Veteran has radiculopathy affecting C5 and C6 levels bilaterally and complaints of headaches; he is competent to attest to the existence of headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the first element of service connection (a current disability) has been met in this case.  

The Veteran's available service treatment records do not document an injury at Fort Huachuca.  However, an August 1987 service treatment record indicates that the Veteran received treatment for a neck injury resulting from a fall while serving at Fort Lewis Wood, Missouri.  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

As noted above, the Veteran claims that his current cervical spine disability is related to his in-service neck injury.  Although the Veteran is competent to report observable symptoms such as pain, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for a medical condition like cervical radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board has reviewed the evidence of record, including the Veteran's private treatment records, service treatment records, and the records associated with the Veteran's Social Security Administration Disability Claim.  There is no competent evidence that links the Veteran's cervical radiculopathy to his in-service neck injury.  The only suggestion of a link is the Veteran's assertions.  A conclusory generalized lay statement that an event or illness in service caused a complex condition, such as cervical radiculopathy, is insufficient to establish medical etiology or a nexus to service.  See Waters v. Shinseki, 601 F.3d 1274 (2010).  Ultimately, the preponderance of evidence is against the Veteran's claim for service connection for his cervical spine disorder.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Since the Veteran's service connection claim for his cervical spine disorder must be denied, it necessarily follows that the secondary service connection claim for a headache disorder must also be denied because service connection is not warranted for the underlying disability upon which the claim is based.  See 38 C.F.R. § 3.310.  

ORDER

Service connection for a cervical spine disorder is denied. 

Service connection for a headache disorder is denied. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


